Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 1 of 63 PageID #: 114439




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 ORTHOPAEDIC HOSPITAL d/b/a
 Orthopaedic Institute For Children,

                 Plaintiff,                           Civil Action No. ____________
         v.
                                                      JURY TRIAL DEMANDED
 Aesculap Implant Systems, LLC,

                Defendants.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Orthopaedic Hospital d/b/a/ Orthopaedic Institute For Children (“Orthopaedic

Hospital” or “Plaintiff”), by its undersigned attorneys, brings this action against Defendant

Aesculap Implant Systems, LLC (“Aesculap” or “Defendant”) as follows:


                                  NATURE OF THE ACTION

       1.      This is a civil action for infringement of U.S. Patent No. 8,796,347 B2 (the “’347

Patent”), U.S. Patent No. 8,658,710 B2 (the “’710 Patent”), U.S. Patent No. 9,155,817 B2 (the

“’817 Patent”), U.S. Patent No. 9,242,025 (the “’025 Patent”), and U.S. Patent No. 9,302,028 B2

(the “’028 Patent”), collectively referred to herein as the “Patents-In-Suit.”

       2.      A true and correct copy of the ’347 Patent is attached hereto as Exhibit 1.

       3.      A true and correct copy of the ’710 Patent is attached hereto as Exhibit 2.

       4.      A true and correct copy of the ’817 Patent is attached hereto as Exhibit 3.

       5.      A true and correct copy of the ’025 Patent is attached hereto as Exhibit 4.

       6.      A true and correct copy of the ’028 Patent is attached hereto as Exhibit 5.



                                                  1
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 2 of 63 PageID #: 114440




                                          THE PARTIES

       7.      Plaintiff Orthopaedic Hospital is a nonprofit public benefit corporation organized

under the laws of the State of California doing business as Orthopaedic Institute for Children, with

a principal place of business at 403 West Adams Blvd., Los Angeles, California 90007-2664.

       8.      Defendant Aesculap Implant Systems, LLC is a Delaware limited liability company

with a principal place of business at 3773 Corporate Parkway, Center Valley, Pennsylvania 18034.


                                 JURISDICTION AND VENUE

       9.      This is an action for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code § 100 et seq.

       10.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1338(a).

       11.     Defendant, by itself or through its affiliates, agents, and/or partners, develops and

manufactures orthopedic products, including the infringing products identified below, and markets

and distributes such orthopedic products around the world, including in this Judicial District.

Defendant has offered and continues to offer a full line of orthopedic implants for knee and hip

replacements, as well as surgical instruments and techniques used therein. For example, Defendant

has marketed Plasmafit® Acetabular Cup System and Vitelene® Insert, for which it obtained FDA

approval in 2013, in this Judicial District.

       12.     Defendant’s orthopedic products are used by orthopedic specialists, spine surgeons,

and other healthcare professions in this Judicial District and throughout the world.

       13.     This Court has personal jurisdiction over Defendant because it is incorporated in

Delaware and regularly conducts business in this Judicial District. Defendant has purposefully

availed itself of the privilege of conducting activities within this Judicial District. Defendant’s

                                                 2
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 3 of 63 PageID #: 114441




activities in this Judicial District are continuous and systematic and give rise to the liabilities sued

upon herein. More specifically, upon information and belief, Defendant’s activities in this Judicial

District have included, inter alia, selling and offering to sell infringing products in this Judicial

District, marketing and advertising infringing products in this Judicial District, and inducing others

to use infringing products in this Judicial District. Upon information and belief, Defendant does

extensive business within the State of Delaware and earns substantial amounts of revenue through

its contacts with this Judicial District. These activities far exceed the minimum requisite contacts.

       14.     Venue is proper as to Defendant under 28 U.S.C. § 1400(b) because Defendant is

incorporated in this Judicial District.


                   ORTHOPAEDIC HOSPITAL AND ITS INNOVATIONS

       15.     Orthopaedic Hospital is an independent charitable organization that provides care

for children with musculoskeletal disorders. Musculoskeletal disorders are characterized by

chronic pain and limited mobility. The causes of musculoskeletal disorders in children range from

birth defects to trauma caused by accidents

and sports injuries.

       16.     Orthopaedic Hospital is the

largest pediatric orthopedic program in the

western United States with more than

70,000 patient visits in 2018. The Hospital’s

Orthopaedic Research Center has more than 30 clinicians/scientists focused on skeletal

development, dysplasia and pediatric reconstruction.




                                                   3
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 4 of 63 PageID #: 114442




        17.     Since its inception, Orthopaedic Hospital has been making a global impact in the

field of pediatric orthopedics through medical education, research, and care.




        18.     Orthopaedic Hospital also expends considerable effort to advance the quality of

materials used in the treatment of musculoskeletal disorders. In addition to seeing and treating

tens of thousands of children per year that come

through Orthopaedic Hospital’s doors, Orthopaedic

Hospital conducts scientific research aimed at

improving orthopedic materials, implants, surgical

instrumentation, and surgical techniques.

        19.     With that goal in mind, Orthopaedic Hospital researched and developed novel ultra-

high molecular weight polyethylenes (“UHMWPE”), commonly used for making components of

artificial joints, such as the acetabular cups used in artificial hip joints.

        20.     Orthopaedic surgeons may use UHMWPE implants to treat patients with permanent

or progressive joint degeneration as a result of osteoarthritis, rheumatoid arthritis, trauma, or other

joint disorders. For example, when the ball-and-socket joint of the hip is severely damaged, an

orthopedic surgeon may suggest total hip replacement surgery. In a hip replacement surgery, for

                                                    4
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 5 of 63 PageID #: 114443




example, the surgeon replaces the damaged portions of the hip joint with artificial parts designed

to function like the original joint. The surgeon removes the damaged surface of a hip socket and

inserts an artificial socket, called the acetabular component or cup. The surgeon then removes the

head of the femur and hollows out the top of the femur before placing a metal rod, or femoral stem,

into the bone. The surgeon attaches a ball to the rod and places the femur into the new socket.

Because the femoral ball is in constant movement within the hip socket cup, various materials,

including polyethylene, have been used to line the cup to facilitate movement. However, wear of

those polyethylene components can be a significant problem.

       21.     Wear causes deterioration of the components and releases debris particles inside

the body, which can lead to inflammation and loosening of the artificial joint components and even

bone deterioration. Therefore, researchers have sought to develop a polyethylene material that is

wear-resistant over time while maintaining important qualities such as fatigue strength, fracture

toughness, and shear toughness.

       22.     Prior to 1999, orthopedic implants suffered from numerous problems.

       23.     When inserted into a human body, the polyethylene implants would wear, releasing

microscopic polyethylene particles that would eat away bone near the implant.

       24.     In response, researchers started irradiating the implants to cause crosslinking within

the polyethylene and improve the implant’s wear-resistance. However, irradiation has unwanted

side effects including generation of free radicals that bond with oxygen molecules they encounter

in the air before implantation or in the body after implantation. Such oxidation, similar to rust,

causes pitting, delamination or separation into layers, and fracture of the polyethylene implants.

       25.     Oxidation of the implant can contribute to fractures and complete failure in artificial

knee and hip replacements.


                                                 5
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 6 of 63 PageID #: 114444




       26.     Researchers applied heat, or thermal treatments, to improve oxidation resistance of

implants. Such thermal treatments included remelting, or heating the implant above its melt

temperature, and annealing, or heating the implant to just below its melt temperature.

       27.     These types of heat treatments, however, still weakened the implants, leading to

damage.

       28.     To solve the problem of damage caused by oxidation, Orthopaedic Hospital

researchers discovered that beginning with an oxidation-resistant polyethylene would enable

improving the wear resistance using radiation-induced crosslinking, without the need for post-

irradiation melting or annealing to remove free radicals.

       29.     This absence of a post-irradiation melting or annealing further simplified the

manufacturing process and resulted in a greater resistance to cracking than if the polyethylene was

melted or annealed to remove the free radicals.

       30.     The result of Orthopaedic Hospital’s research culminated in the applications that

yielded, and the inventions claimed in, the Patents-In-Suit.


                                   THE PATENTS-IN-SUIT

       31.     The Patents-In-Suit teach that an implant can be rendered oxidation-resistant for

example by adding one or more antioxidants, such as Vitamin E, to the polyethylene. The

antioxidant scavenges free radicals and stabilizes them, preventing them from bonding with

oxygen. As a result, the implant can be irradiated at a higher dose than typically used for

conventional sterilization so as to increase crosslinking and improve wear resistance. Moreover,

the patented method eliminates the need for a thermal treatment to extinguish free radicals created

by the irradiation, which avoids weakening and deforming the implant through heating.



                                                  6
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 7 of 63 PageID #: 114445




        32.    The Patents-In-Suit are each entitled “Oxidation-Resistant and Wear-Resistant

Polyethylenes for Human Joint Replacements and Methods for Making Them” and are generally

directed to methods for making wear-resistant and oxidation-resistant polyethylene orthopedic

implants without thermally treating them to extinguish free radicals.

        33.    The inventors of the Patents-In-Suit are Dr. Harry A. McKellop and Dr. Fu-Wen

Shen.

        34.    The ’347 Patent was duly and legally issued on August 5, 2014, from U.S. Patent

Application No. 10/258,762, which was filed on October 25, 2002, and claims priority to a U.S.

Provisional Patent Application No. 60/200,525 filed on April 27, 2000.

        35.    Plaintiff is the owner of all rights, title and interest with respect to the ’347 Patent.

        36.    The ’710 Patent was duly and legally issued on February 25, 2014, from U.S. Patent

Application 11/805,867, which was filed on May 24, 2007, as a continuation of U.S. Patent

Application 10/258,762, filed on October 25, 2002—which yielded the ’347 Patent—and claims

priority to U.S. Provisional Patent Application No. 60/200,525, filed on April 27, 2000.

        37.    Plaintiff is the owner of all rights, title and interest with respect to the ’710 Patent.

        38.    The ’817 Patent was duly and legally issued on October 13, 2015, from U.S. Patent

Application 14/566,084, which was filed on December 10, 2014, as a continuation of Application

No. 14/489,069, filed on Sep. 17, 2014, which is a continuation of Application No. 14/258,553,

filed on Apr. 25, 2014, which is a continuation of Application No. 10/258,762—which yielded the

’347 Patent—and claims priority to U.S. Provisional Patent Application No. 60/200,525, filed on

April 27, 2000.

        39.    Plaintiff is the owner of all rights, title and interest with respect to the ’817 Patent.




                                                  7
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 8 of 63 PageID #: 114446




       40.      The ’025 Patent was duly and legally issued on January 26, 2016, from U.S. Patent

Application 14/489,069, which was filed on September 17, 2014, and claims priority through a

series of continuation applications—which yielded the ’347 Patent—and claims priority to U.S.

Provisional Patent Application No. 60/200,525, filed on April 27, 2000.

       41.      Plaintiff is the owner of all rights, title and interest with respect to the ’025 Patent.

       42.      The ’028 Patent was duly and legally issued on April 5, 2016 from U.S. Patent

Application 14/262,553, which was filed on April 25, 2014 as a continuation of U.S. Patent

Application 10/258,762, filed on October 25, 2002—which yielded the ’347 Patent—and claims

priority to U.S. Provisional Patent Application No. 60/200,525, filed on April 27, 2000.

       43.      Plaintiff is the owner of all rights, title and interest with respect to the ’028 Patent.

       44.      The ’710 Patent and ’374 Patents were previously asserted against DePuy

Orthopaedics (“DePuy”) in a litigation before the United States District Court for the Northern

District of Indiana, styled as Orthopaedic Hospital v. DePuy Orthopaedics, Inc., Civil Action No.

3:14-CV-00608, which was consolidated into Civil Action No. 3:12-CV-00299 (“the DePuy

Litigation”).

       45.      In the DePuy Litigation action, Orthopaedic Hospital alleged that DePuy infringed

the ’710 Patent and the ’347 Patent based on DePuy’s manufacturing and selling artificial knee

systems made using a polyethylene material called AOX that leveraged the inventions claimed in

the Patents-In-Suit.

       46.      In the context of the DePuy Litigation, DePuy filed petitions for inter partes review

with the Patent Trial and Appeal Board (“PTAB”) challenging the claims of each of the ’710 and

’347 Patents, Nos. IPR2015-00510 and IPR2015-00512 respectively (“the DePuy IPRs”).




                                                   8
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 9 of 63 PageID #: 114447




       47.     The PTAB denied both of the DePuy IPRs at the institution phase, finding that

DePuy had not “established a reasonable likelihood of prevailing with respect to any of the

challenged claims” as statutorily required for an IPR.

       48.     The PTAB also found that DePuy had not “established that a person of ordinary

skill in the art would have had a sufficient reason, at the time of the invention, to irradiate the

polyethylene implant material taught in the prior art at a radiation dose above 5 Mrad without also

thermally treating the implant during or after the irradiation step.”

       49.     The litigation against DePuy was subsequently voluntarily dismissed, by stipulation

of the parties, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) on November 16, 2018.

       50.     The Patents-In-Suit were previously asserted against Globus Medical, Inc.

(“Globus Medical”) in a litigation before this Court, styled as Orthopaedic Hospital v. Globus

Medical, Inc., Civil Action No. 1:20-cv-00648-LPS (D. Del.) (the “Globus Medical Litigation”).

       51.     In the Globus Medical Litigation, Orthopaedic Hospital alleged that Globus

Medical infringed the Patents-in-Suit based on Globus Medical’s (and formerly Stelkast, Inc.’s)

manufacturing and selling hip and knee reconstruction products using a polyethylene material

called EXp™ polyethylene that leveraged the inventions claimed in the Patents-In-Suit.

       52.     The litigation against Globus Medical was voluntarily dismissed pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i) on July 1, 2020, after Orthopaedic Hospital and

Globus Medical entered into a confidential settlement and license agreement.

       53.     The Patents-In-Suit are currently asserted against DJO Global, Inc. and DJO

Finance LLC (collectively, “DJO”) in a litigation before the United States District Court for the

Southern District of California, styled as Orthopaedic Hospital v. DJO Global, Inc. et al., Civil

Action No. 3:19-cv-00970-JLS-AHG (“the DJO Litigation”).


                                                  9
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 10 of 63 PageID #: 114448




       54.        In the DJO Litigation, Orthopaedic Hospital alleges that DJO infringes the Patents-

In-Suit based among other things on DJO’s manufacturing and selling artificial knee, hip, shoulder,

and elbow systems made using a polyethylene material called e+ that, upon information and belief,

leverages the inventions claimed in the Patents-In-Suit.


                                DEFENDANT’S INFRINGEMENT

       55.        Aesculap is the 6th largest orthopaedic implant company in the world.

       56.        Aesculap offers a comprehensive suite of knee and hip implants and instruments

that support minimally invasive surgery.

       57.        Aesculap markets its orthopaedic products to both surgeons and patients, and assists

patients in locating surgeons who utilize its products, instruments, and techniques in joint

reconstruction.

       58.        Upon information and belief, Aesculap leveraged

Orthopaedic Hospital’s patented inventions as part of its vitamin

E blended polyethylene (referred to as “Vitelene®”) that is

offered by Defendant across its hip reconstruction and femoral

head product lines.

       59.        Upon information and belief, Aesculap began manufacturing, selling and offering

for sale, and instructing physicians in the use of products that incorporate the Vitelene®

polyethylene as early as 2014.

       60.        Aesculap’s Vitelene® polyethylene manufacturing process produces oxidation-

resistant and wear-resistant components for implantation in a patient’s body as part of a joint

prosthesis.



                                                   10
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 11 of 63 PageID #: 114449




       61.     Aesculap’s Vitelene® polyethylene manufacturing process includes a step of

blending vitamin E into GUR 1020 polyethylene.




       62.     Vitamin E is a known antioxidant.

       63.     Aesculap’s vitamin E–blended polyethylene is oxidation resistant.

       64.     Aesculap’s Vitelene® polyethylene manufacturing process includes a step of

irradiating the implant material at a dose of about 75–80 kGy (equivalent to 7.5–8 Mrad) to form

crosslinks in the polyethylene.




       65.     Aesculap’s Vitelene® polyethylene manufacturing process does not include a

thermal treatment step during or after irradiation.




                                                 11
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 12 of 63 PageID #: 114450




       66.    Aesculap’s Brochure No. 044302 is a marketing brochure generated and

maintained by Aesculap in the ordinary course of its business entitled “Aesculap® Vitelene®:

Vitamin E Stabilized Highly Crosslinked Polyethylene.”

       67.    In Brochure No. 044302, Aesculap stated: “Vitelene® needs no thermal treatment.”

       68.    In Brochure No. 044302, Aesculap stated: “By adding vitamin E a thermal

treatment after irradiation is not necessary and the mechanical properties of Vitelene® can be

preserved.”

       69.    Brochure No. 044302 has been publicly available since 2013.

       70.    Brochure No. 044302 is currently available on the public-facing website of

Aesculap’s affiliate B Braun at https://www.bbraun.com/en/products/b0/vitelene.html.

       71.    Upon information and belief, Brochure No. 044302 is available on Aesculap’s

public-facing website.

       72.    Aesculap’s affiliate B Braun’s website states: “Vitelene® needs no thermal

treatment      and       has,      therefore,        balanced     mechanical       properties.”

https://www.bbraun.com/en/products/b0/vitelene.html.

       73.    Aesculap’s Brochure No. 045502 is a marketing brochure generated and

maintained by Aesculap in the ordinary course of its business entitled “AESCULAP® Plasmafit®:

Cementless Acetabular Cup System.”

       74.    In Brochure No. 045502, Aesculap stated: “There is no post-irradiation thermal

treatment necessary, hence no negative impact on mechanical properties is induced. Vitelene®

needs no thermal treatment and has, therefore, balanced mechanical properties.”

       75.    Brochure No. 045502 is currently available on the public-facing website of

Aesculap’s affiliate B Braun at https://www.bbraun.com/en/products/b0/vitelene.html.


                                                12
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 13 of 63 PageID #: 114451




        76.     Upon information and belief, Brochure No. 045502 is available on Aesculap’s

public-facing website.

        77.     Aesculap’s DOC1169 is a marketing brochure generated and maintained by

Aesculap in the ordinary course of its business entitled “Plasmafit™ PRO Acetabular System with

Vitelene™ Liner: Feel the Fit.”

        78.     In DOC1169, Aesculap stated: “The material does not need thermal treatment, such

as remelting or annealing, and therefore has balanced mechanical properties and oxidative

resistance.”

        79.     Since 2014, Aesculap has made DOC1169 publicly available on its public-facing

website.

        80.     DOC1169 is currently available on Aesculap’s public-facing website at

https://www.aesculapimplantsystems.com/content/dam/aesculap-us/us/website/aesculap-

implant_systems/hp-section/ortho-product-pages/ortho-resources-pdfs/DOC1169-PlasmafitPRO-

Brochure.pdf.

        81.     Upon information and belief, Aesculap requires that all of its marketing collateral

goes through a rigorous collateral approval process.

        82.     Upon information and belief, Aesculap has adopted procedures to ensure that the

contents of its marketing collateral are accurate.

        83.     Aesculap’s Vitelene® polyethylene manufacturing process includes a sterilizing

step.

        84.     Aesculap’s Vitelene® implant products are sterilized using ethylene oxide.

        85.     Aesculap’s Vitelene® implant products are oxidation-resistant and wear-resistant.




                                                 13
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 14 of 63 PageID #: 114452




       86.     The impact of oxygen exposure to ViteleneTM samples was evaluated by Aesculap

in accelerated aging tests. These tests revealed that un-aged and aged ViteleneTM samples yielded

substantially similar results, confirming that ViteleneTM is oxidation resistant.




                                                 14
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 15 of 63 PageID #: 114453




       87.     In 2013, Aesculap received FDA clearance for its PlasmafitTM Pro Acetabular Cup

System and ViteleneTM Insert.

       88.     Aesculap’s Vitelene® polyethylene has been incorporated into the ExciaTM,

MethaTM, PrevisionTM, and UnisynTM hip implant systems.

       89.     Aesculap’s Vitelene® polyethylene has also been available as a component with

the Biolox Option, Biolox Forte, Biolox Delta, and CoCrMo femoral heads.

       90.     Upon information and belief, Aesculap started selling and offering for sale

Vitelene® implant products at least as early as 2014.

       91.     Aesculap provides healthcare professionals with resources to learn more about the

use of and research surrounding the Vitelene® implant products, and provides educational,

charitable, and research funding to healthcare professionals and medical academics.

       92.     Aesculap encourages physicians to use, and instructs physicians in the use of,

Vitelene® implant products.

       93.     Aesculap provides physicians with written materials regarding the use of Vitelene®

implant products, including instructions for use (IFUs) and surgical technique guides.

                                               15
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 16 of 63 PageID #: 114454




       94.     Leveraging Orthopaedic Hospital’s patented innovation, Aesculap has generated

and continues to generate revenue from the sale of Vitelene® implant products and related implant

products and surgical tools in the United States and internationally.


Defendant’s Notice of the Patents-in-Suit

       95.     Upon information and belief, Aesculap has had active and constructive knowledge

of the ’347 Patent and its related patent applications since at least as early as August 5, 2014, the

date on which the ’347 Patent issued.

       96.     Upon information and belief, Aesculap has had active and constructive knowledge

of the ’710 Patent and its related patent applications since at least as early as February 25, 2014,

the date on which the ’710 Patent issued.

       97.     Upon information and belief, Aesculap has had active and constructive knowledge

of the ’817 Patent and its related patent applications since at least as early as October 13, 2015, the

date on which the ’817 Patent issued.

       98.     Upon information and belief, Aesculap has had active and constructive knowledge

of the ’025 Patent and its related patent applications since at least as early as January 26, 2016, the

date on which the ’025 Patent issued.

       99.     Upon information and belief, Aesculap has had active and constructive knowledge

of the ’028 Patent and its related patent applications since at least as early as April 5, 2016, the

date on which the ’028 Patent issued.

       100.    Upon information and belief, Aesculap has a practice of investigating the patent

landscape before launching new products.

       101.    Orthopaedic Hospital’s international patent application PCT/US01/13839 was

published as WO 01/80778 on November 1, 2001.

                                                  16
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 17 of 63 PageID #: 114455




       102.    The applications that yielded the ’347 and ’710 Patents were published by the U.S.

Patent and Trademark Office as U.S. Patent Pub. Nos. 2003/0212161 and 2007/0293647 on

November 13, 2003, and December 20, 2007, respectively.

       103.    Upon information and belief, Aesculap had knowledge of at least one or more of

WO 01/80778 and/or U.S. Patent Pub. Nos. 2003/0212161 and/or 2007/0293647 prior to launching

its Vitelene® products.

       104.    Upon information and belief, Aesculap identifies DePuy as one of its competitors

with respect to its surgical implant products.

       105.    Upon information and belief, Aesculap has monitored DePuy’s sales and marketing

of competing products, including those products that compete with the products accused of

infringing the Patents-In-Suit, as well as DePuy’s public filings and any litigation relating to such

products.

       106.    Upon information and belief, Aesculap had notice of the Patents-in-Suit and/or the

application(s) that yielded such patents because Orthopaedic Hospital’s complaint in the DePuy

Litigation for infringement of the ’347 and ’710 Patents was filed on February 24, 2014. The

complaint itself was publicly available, and Orthopaedic Hospital’s filing was reported in the press.

       107.    Upon information and belief, Aesculap had notice of the Patents-in-Suit and/or the

application(s) that yielded such patents because, during the pendency of the DePuy Litigation,

DePuy publicly disclosed, including in filings with the SEC, that it was involved in a patent

litigation in which its AOX products were accused of infringing the ’347 and ’710 Patents.

       108.    Upon information and belief, Aesculap identifies DJO as one of its competitors

with respect to its surgical implant products.




                                                 17
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 18 of 63 PageID #: 114456




       109.      Upon information and belief, Aesculap monitors DJO’s sales and marketing of

competing products, including those products that compete with the products accused of infringing

the Patents-In-Suit, as well as DJO’s public filings and any litigation relating to such products.

       110.      Upon information and belief, Aesculap had notice of the Patents-in-Suit and/or the

application(s) that yielded such patents because Orthopaedic Hospital’s complaint in the DJO

Litigation for infringement of the Patents-In-Suit was filed on May 23, 2019. The complaint itself

was publicly available, and Orthopaedic Hospital’s filing was reported in the press.

       111.      Additionally, Aesculap had actual knowledge of the Patents-in-Suit at least as of

July 26, 2019, the date upon which a letter was sent to Aesculap Implant Systems, LLC notifying

Aesculap of its infringement of the Patents-in-Suit.


                                   FIRST CAUSE OF ACTION

                 (Direct Infringement of the ’347 Patent under 35 U.S.C. § 271(a))

       112.      Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

       113.      The ’347 Patent is valid and enforceable, as it was duly and legally issued by the

United States Patent and Trademark Office (“USPTO”).

       114.      Upon information and belief, in violation of 35 U.S.C. § 271(a), Aesculap has

infringed and continues to infringe at least one claim of the ’347 Patent, literally and/or under the

doctrine of equivalents, by practicing and/or directing and controlling the practice of a method that

satisfies one or more claim(s) of the ’347 Patent when making and/or directing and controlling the

making of Vitelene® implant products (and Vitelene® polyethylene component(s) thereof) in the

United States.




                                                 18
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 19 of 63 PageID #: 114457




       115.   Specifically, Defendant is responsible for the performance of each step of Claim 1

of the ’347 Patent when it manufactures and/or directs and controls the manufacture of any of its

Vitelene® implant products (and Vitelene® polyethylene component(s) thereof).

       116.   For example, each step of Claim 1 of the ’347 Patent is performed when a Vitilene®

insert implant for use with the PlasmafitTM Pro Acetabular System is manufactured, which, for

purposes of this Complaint, will be treated as representative of the Vitelene® implant products

and Vitelene® polyethylene component(s) thereof.




       117.   Claim 1 of the ’347 Patent recites the following:

              [Preamble] A method for producing a wear-resistant and oxidation
              resistant medical implant of a joint prosthesis, said method
              comprising the steps of:

              (I) providing an oxidation-resistant medical implant of a joint
              prosthesis comprising a polyethylene component; and



                                               19
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 20 of 63 PageID #: 114458




               (II) irradiating the oxidation-resistant medical implant at a radiation
               dose of above 5 Mrad to about 25 Mrad so as to crosslink the implant
               thereby improving its wear resistance, without thermally treating the
               implant to extinguish free radicals in the irradiated and crosslinked
               implant during or subsequent to irradiating the oxidation-resistant
               implant;

               wherein the oxidation-resistant implant contains an antioxidant
               rendering it resistant to oxidation caused by free radicals generated
               by the irradiation of step (II).

Claim 1, Preamble

       118.    To the extent the preamble of Claim 1 of the ’347 Patent is a limitation, upon

information and belief, Defendant’s method of manufacturing Vitelene® polyethylene

components and all products incorporating a Vitelene® polyethylene component satisfies such

limitation because it produces a wear-resistant and oxidation-resistant medical implant of a joint

prosthesis.

       119.    Specifically, the Vitelene® liner provides a bearing surface of a hip prosthesis with

oxidative stability that maintains mechanical properties and resists wear.




Claim 1, Step I

       120.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

satisfies Step I of Claim 1 of the ’347 Patent, because the method comprises a step of providing an

oxidation-resistant medical implant of a joint prosthesis comprising a polyethylene component.

       121.    Specifically, Vitamin E is blended with raw polyethylene powder prior to

compression molding. The result is a polyethylene material intended for ultimate implantation

                                                 20
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 21 of 63 PageID #: 114459




into a patient’s body in the form of an acetabular cup liner component of a hip prosthesis. The

component is comprised of polyethylene. And the component is oxidation-resistant.

       122.    Aesculap has stated: “Vitamin E is blended with the raw polyethylene powder prior

to compression molding, which produces a homogeneous distribution of the vitamin E throughout

the polyethylene implant.”

       123.    And Aesculap has state: “The material … has balanced mechanical properties and

oxidative resistance.”




Claim 1, Step II

       124.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

satisfies Step II of Claim 1 of the ’347 Patent, because the method comprises a step of irradiating

the medical implant at a radiation dose of above 5 Mrad to about 25 Mrad so as to crosslink the

implant thereby improving its wear resistance, without thermally treating the implant to extinguish

free radicals in the irradiated and crosslinked implant during or subsequent to irradiating the

oxidation-resistant implant.

       125.    Specifically, the implant is irradiated at a radiation dose of 7.5 or 8.0 Mrad.




                                                 21
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 22 of 63 PageID #: 114460




           126.   Aesculap has stated that “a total dose of 80kGy [equivalent to 8.0 Mrad] electron

beam radiation is applied to cross link the blank product.”

           127.   Elsewhere, in for example a 510K submission to the FDA (K122783) and in its

instructions for use (IFU), Aesculap has referred to the implant as “a highly crosslinked (β-75 kGy

[equivalent to 7.5 Mrad]) ultra-high molecular weight polyethylene (UHMW-PE) vitamin E

insert.”

           128.   Aesculap has stated: “Vitelene showed an 89% reduction in wear compared to

conventional polyethylene after accelerated aging testing per ASTM F2003.”

           129.   Aesculap has stated: “The material does not need thermal treatment, such as

remelting or annealing, and therefore has balanced mechanical properties and oxidative

resistance.”

           130.   And Aesculap has further stated that “by adding vitamin E a thermal treatment after

irradiation is not necessary and the mechanical properties of Vitelene® can be preserved.”

           131.   Indeed, Aesculap has explained that “Vitamin E provides long-term oxidative

stability and high mechanical integrity by grafting onto the polyethylene chain during the

crosslinking process in order to eliminate any remaining free radicals.”


Claim 1, Step II (wherein clause)

           132.   Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

further satisfies the wherein clause of Step II of Claim 1 of the ’347 Patent, because the Vitelene®

component contains an antioxidant rendering it resistant to oxidation caused by free radicals

generated by the irradiation of step (II).



                                                  22
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 23 of 63 PageID #: 114461




       133.    Specifically, each Vitelene® component contains α-Tocopherol, a type of vitamin

E (an antioxidant). Blended with the polyethylene, the α-Tocopherol renders the Vitelene®

component resistant to oxidation caused by free radicals generated by the irradiation of step (II).

       134.    Aesculap has stated that Vitelene® is “a highly crosslinked polyethelene blended

with vitamin E,” and “Vitamin E provides long-term oxidative stability and high mechanical

integrity by grafting onto the polyethylene chain during the crosslinking process in order to

eliminate any free radicals.”

       135.    Plaintiff has been and continues to be injured monetarily and otherwise by

Defendant’s direct infringement of the ’347 Patent in violation of 35 U.S.C. § 271. Defendant is

therefore liable to Plaintiff for the damages suffered by Plaintiff.

       136.    By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.

       137.    As further detailed above, Defendant has had active and constructive notice of the

’347 Patent since at least as early as 2014. Accordingly, Defendant has known or should have

known that the manufacture of its Vitelene® implant products (and Vitelene® polyethylene

component(s) thereof) infringes one or more claims of the ’347 Patent no later than August 5,

2014, the date on which the ’347 Patent issued.

       138.    Alternatively, as further detailed above, Aesculap has had active and constructive

notice of the ’347 Patent since at least as early as February 2014. Accordingly, Defendant has

known or should have known that the manufacture of its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringes one or more claims of the ’347 Patent no

later than February 2014.




                                                  23
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 24 of 63 PageID #: 114462




       139.    At minimum, Aesculap had actual notice that its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringe one or more claims of the ’347 Patent at

least as of July 26, 2019.

       140.    Upon information and belief, Defendant’s infringement of the ’347 Patent has been

and continues to be willful. Despite its knowledge of the ’347 Patent and its infringement,

Defendant has and continues to make, use, offer for sale, and sell the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) in the United States. Accordingly, Plaintiff is

entitled to increased damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in

prosecuting this action under 35 U.S.C. § 285.


                                SECOND CAUSE OF ACTION

                  (Infringement of the ’347 Patent under 35 U.S.C. § 271(g))

       141.    Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

       142.    Upon information and belief, in violation of 35 U.S.C. § 271(g), Defendant has

directly infringed and continues to infringe, without authority, consent, right, or license, the ’347

Patent by offering to sell, selling, or using within the United States the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) that are made by a process patented in the

’347 Patent during the term of the patent.

       143.    Specifically, and as further detailed above, each of the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) is made by a process that comprises at least

each step of Claim 1 of the ’347 Patent.

       144.    Accordingly, Defendant’s offers for sale, sales, and use of such Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) are infringing under § 271(g).


                                                 24
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 25 of 63 PageID #: 114463




       145.    Plaintiff has been injured and continues to be injured monetarily and otherwise by

Defendant’s direct infringement of the ’347 Patent in violation of 35 U.S.C. § 271(g). Defendant

is therefore liable to Plaintiff for the damages suffered by Plaintiff.

       146.    By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.

       147.    As further detailed above, Defendant has had active and constructive notice of the

’347 Patent since at least as early as 2014. Accordingly, Defendant has known or should have

known that the sale of its Vitelene® implant products (and Vitelene® polyethylene component(s)

thereof) infringes one or more claims of the ’347 Patent no later than August 5, 2014, the date on

which the ’347 Patent issued.

       148.    Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’347 Patent since at least as early as May 2019. Accordingly, Defendant has known

or should have known that the sale of its Vitelene® implant products (and Vitelene® polyethylene

component(s) thereof) infringes one or more claims of the ’347 Patent no later than May 2019.

       149.    At minimum, Defendant had actual notice that the sale of its Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) infringes one or more claims of the

’347 Patent at least as of July 26, 2019.

       150.    Upon information and belief, Defendant’s infringement of the ’347 patent has been

and continues to be willful. Despite its knowledge of the ’347 Patent and its infringement,

Defendant has and continues to use, offer for sale, and sell within the United States the Vitelene®

implant products (and Vitelene® polyethylene component(s) thereof) which are made by a process

patented in the ’347 Patent during the term of the patent. Accordingly, Plaintiff is entitled to


                                                  25
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 26 of 63 PageID #: 114464




increased damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting

this action under 35 U.S.C. § 285.


                                   THIRD CAUSE OF ACTION

              (Induced Infringement of the ’347 Patent under 35 U.S.C. § 271(b))

       151.    Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

       152.    Upon information and belief, in violation of 35 U.S.C. § 271(b), Defendant has

indirectly infringed and is still indirectly infringing the ’347 Patent by actively inducing

infringement of the ’347 Patent.

       153.    Defendant, with knowledge that the manufacturing of its Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) are made by a process patented by

the ’347 Patent, has induced and continues to induce its customers (such as physicians) and end

users (such as patients) to directly infringe the ’347 Patent by, for example, specifically instructing

such individuals to buy and use the Vitelene® implant products (and Vitelene® polyethylene

component(s) thereof) within the United States.

       154.    As further detailed above, upon information and belief, Defendant has had active

and constructive knowledge of the ’347 Patent and its related patent applications since at least as

early as 2014. Accordingly, Defendant has known, should have known or has been willfully blind

to the fact that the manufacture of its Vitelene® implant products (and Vitelene® polyethylene

component(s) thereof) infringes one or more claims of the ’347 Patent no later than August 5,

2014, the date on which the ’347 Patent issued.

       155.    Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’347 Patent since at least as early as May 2019. Accordingly, Defendant has known,


                                                  26
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 27 of 63 PageID #: 114465




should have known or has been willfully blind to the fact that the manufacture of its Vitelene®

implant products (and Vitelene® polyethylene component(s) thereof) infringes one or more claims

of the ’347 Patent no later than May 2019.

        156.      At minimum, Defendant had actual notice that its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringe one or more claims of the ’347 Patent at

least as of July 26, 2019.

        157.      Upon information and belief, Defendant’s customers (such as orthopaedic

surgeons) and end users (such as patients) directly infringe the ’347 Patent when they use within

the United States the Vitelene® implant products (and Vitelene® polyethylene component(s)

thereof), which are made by a process patented in the ’347 Patent during the term of the patent.

        158.      For example, Defendant advertises, and provides pictures and catalogue

information about, the Vitelene® implant products on its website for healthcare professionals and

patients alike.

        159.      Defendant further provides instructions for use (IFUs) for its Vitalene implant

products on its website.

        160.      Defendant also provides resources for patients to find surgeons who utilize the

Vitelene® implant products.

        161.      Plaintiff has been injured and continues to be injured monetarily and otherwise by

Defendant’s indirect infringement of the ’347 Patent in violation of 35 U.S.C. § 271(b). Defendant

is therefore liable to Plaintiff for the damages suffered by Plaintiff.

        162.      By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.




                                                   27
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 28 of 63 PageID #: 114466




       163.      Upon information and belief, Defendant’s continuing acts of induced infringement

are willful, entitling Plaintiff to increased damages under 35 U.S.C. § 284 and to attorneys’ fees

and costs incurred in prosecuting this action under 35 U.S.C. § 285.


                                 FOURTH CAUSE OF ACTION

                 (Direct Infringement of the ’710 Patent under 35 U.S.C. § 271(a))

       164.      Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

       165.      The ’710 Patent is valid and enforceable, as it was duly and legally issued by the

USPTO.

       166.      Upon information and belief, in violation of 35 U.S.C. § 271(a), Aesculap has

infringed and continues to infringe at least one claim of the ’710 Patent, literally and/or under the

doctrine of equivalents, by practicing and/or directing and controlling the practice of a method that

satisfies one or more claim(s) of the ’710 Patent when making and/or directing and controlling the

making of Vitelene® implant products (and Vitelene® polyethylene component(s) thereof) in the

United States.

       167.      Specifically, Defendant is responsible for the performance of each step of Claim 1

of the ’710 Patent when it manufactures and/or directs and controls the manufacture of any of its

Vitelene® implant products (and Vitelene® polyethylene component(s) thereof).

       168.      For example, each step of Claim 1 of the ’710 Patent is performed when a

VitileneTM polyethylene liner for the PlasmafitTM Pro Acetabular System is manufactured.

       169.      Exemplary independent Claim 1 of the ’710 Patent recites the following:

                 [Preamble] A method for producing a wear-resistant and oxidation
                 resistant medical implant of a joint prosthesis, said method
                 comprising the steps of:


                                                 28
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 29 of 63 PageID #: 114467




               (I) providing an oxidation-resistant medical implant of a joint
               prosthesis comprising a polyethylene component; and

               (II) irradiating the oxidation-resistant medical implant at a radiation
               dose of above 5 Mrad to about 25 Mrad so as to crosslink the implant
               thereby improving its wear resistance, without thermally treating the
               implant to extinguish free radicals in the irradiated and crosslinked
               implant during or subsequent to irradiating the oxidation-resistant
               implant;

               wherein the oxidation-resistant implant contains an antioxidant
               rendering it resistant to oxidation caused by free radicals generated
               by the irradiation of step (II); and the irradiated oxidation-resistant
               implant possesses the characteristics of: a degree of swelling of
               between about 1.7 to about 3.6; a molecular weight between
               crosslinks of between about 400 to about 3,500 g/mol; and a gel
               content of between about 95% to about 99%.



Claim 1, Preamble

       170.    To the extent the preamble of Claim 1 of the ’710 Patent is a limitation, upon

information and belief, Defendant’s method of manufacturing Vitelene® polyethylene

components and all products incorporating a Vitelene® polyethylene component satisfies such

limitation because it produces a wear-resistant and oxidation-resistant medical implant of a joint

prosthesis.

       171.    Specifically, the Vitelene® liner provides a bearing surface of a hip prosthesis with

oxidative stability that maintains mechanical properties and resists wear.


Claim 1, Step I

       172.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

satisfies Step I of Claim 1 of the ’710 Patent, because the method comprises a step of providing an

oxidation-resistant medical implant of a joint prosthesis comprising a polyethylene component.


                                                 29
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 30 of 63 PageID #: 114468




       173.    Specifically, Vitamin E is blended with raw polyethylene powder prior to

compression molding. The result is a polyethylene material intended for ultimate implantation

into a patient’s body in the form of an acetabular cup liner component of a hip prosthesis. The

component is comprised of polyethylene. And the component is oxidation-resistant.


Claim 1, Step II

       174.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

satisfies Step II of Claim 1 of the ’710 Patent, because the method comprises a step of irradiating

the medical implant at a radiation dose of above 5 Mrad to about 25 Mrad so as to crosslink the

implant thereby improving its wear resistance, without thermally treating the implant to extinguish

free radicals in the irradiated and crosslinked implant during or subsequent to irradiating the

oxidation-resistant implant.


 Claim 1, Step II (wherein clause)

       175.     Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

further satisfies the wherein clause of Step II of Claim 1 of the ’710 Patent, because the Vitelene®

component contains an antioxidant rendering it resistant to oxidation caused by free radicals

generated by the irradiation of step (II).

       176.    Specifically, each Vitelene® component contains α-Tocopherol, a type of vitamin

E (an antioxidant). Blended with the polyethylene, the α-Tocopherol renders the Vitelene®

component resistant to oxidation caused by free radicals generated by the irradiation of step (II).




                                                30
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 31 of 63 PageID #: 114469




       177.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

further satisfies the wherein clause of Step II of Claim 1 of the ’710 Patent, because, upon

information and belief, the irradiated Vitelene® component possesses a degree of swelling of

between about 1.7 to about 3.6.

       178.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

further satisfies the wherein clause of Step II of Claim 1 of the ’710 Patent, because, upon

information and belief, the irradiated Vitelene® component possesses a molecular weight between

crosslinks of between about 400 to about 3,500 g/mol.

       179.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

further satisfies the wherein clause of Step II of Claim 1 of the ’710 Patent, because, upon

information and belief, the irradiated Vitelene® component possesses a gel content of between

about 95% to about 99%.

       180.    Plaintiff has been and continues to be injured monetarily and otherwise by

Defendant’s direct infringement of the ’710 Patent in violation of 35 U.S.C. § 271. Defendant is

therefore liable to Plaintiff for the damages suffered by Plaintiff.

       181.    By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.

       182.    As further detailed above, Defendant has had active and constructive notice of the

’710 Patent since at least as early as 2014. Accordingly, Defendant has known or should have

known that the manufacture of its Vitelene® implant products (and Vitelene® polyethylene


                                                  31
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 32 of 63 PageID #: 114470




component(s) thereof) infringes one or more claims of the ’710 Patent no later than February 25,

2014, the date on which the ’710 Patent issued.

       183.    Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’710 Patent since at least as early as May 2019. Accordingly, Defendant has known

or should have known that the manufacture of its Vitelene® implant products (and Vitelene®

polyethylene component(s) thereof) infringes one or more claims of the ’710 Patent no later than

May 2019.

       184.    At minimum, Defendant had actual notice that its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringe one or more claims of the ’710 Patent at

least as of July 26, 2019.

       185.    Upon information and belief, Defendant’s infringement of the ’710 Patent has been

and continues to be willful. Despite its knowledge of the ’710 Patent and its infringement,

Defendant has and continues to make, use, offer for sale, and sell the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) in the United States. Accordingly, Plaintiff is

entitled to increased damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in

prosecuting this action under 35 U.S.C. § 285.


                                  FIFTH CAUSE OF ACTION

                  (Infringement of the ’710 Patent under 35 U.S.C. § 271(g))

       186.    Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

       187.    Upon information and belief, in violation of 35 U.S.C. § 271(g), Defendant has

directly infringed and continues to infringe, without authority, consent, right, or license, the ’710

Patent by offering to sell, selling, or using within the United States the Vitelene® implant products


                                                  32
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 33 of 63 PageID #: 114471




(and Vitelene® polyethylene component(s) thereof) which are made by a process patented in the

’710 Patent during the term of the patent.

       188.    Specifically, and as further detailed above, each of the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) is made by a process that comprises at least

each step of Claim 1 of the ’710 Patent.

       189.    Accordingly, Defendant’s offers for sale, sales, and use of such Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) are infringing under § 271(g).

       190.    Plaintiff has been injured and continues to be injured monetarily and otherwise by

Defendant’s direct infringement of the ’710 Patent in violation of 35 U.S.C. § 271(g). Defendant

is therefore liable to Plaintiff for the damages suffered by Plaintiff.

       191.    By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.

       192.    As further detailed above, Defendant has had active and constructive notice of the

’710 Patent since at least as early as 2014. Accordingly, Defendant has known or should have

known that the sale of its Vitelene® implant products (and Vitelene® polyethylene component(s)

thereof) infringes one or more claims of the ’710 Patent no later than February 25, 2014, the date

on which the ’710 Patent issued.

       193.    Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’710 Patent since at least as early as May 2019. Accordingly, Defendant has known

or should have known that the sale of its Vitelene® implant products (and Vitelene® polyethylene

component(s) thereof) infringes one or more claims of the ’710 Patent no later than May 2019.




                                                  33
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 34 of 63 PageID #: 114472




       194.    At minimum, Defendant had actual notice that the sale of its Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) infringe one or more claims of the

’710 Patent at least as of July 26, 2019.

       195.    Upon information and belief, Defendant’s infringement of the ’710 patent has been

and continues to be willful. Despite its knowledge of the ’710 Patent and its infringement,

Defendant has and continues to sell, offer for sale, and use within the United States the Vitelene®

implant products (and Vitelene® polyethylene component(s) thereof) which are made by a process

patented in the ’710 Patent during the term of the patent. Accordingly, Plaintiff is entitled to

increased damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting

this action under 35 U.S.C. § 285.


                                   SIXTH CAUSE OF ACTION

              (Induced Infringement of the ’710 Patent under 35 U.S.C. § 271(b))

       196.    Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

       197.    Upon information and belief, in violation of 35 U.S.C. § 271(b), Defendant has

indirectly infringed and is still indirectly infringing the ’710 Patent by actively inducing

infringement of the ’710 Patent.

       198.    Defendant, with knowledge that the manufacturing of its Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) are made by a process patented by

the ’710 Patent, has induced and continues to induce its customers (such as physicians) and end

users (such as patients) to directly infringe the ’710 Patent by, for example specifically instructing

such individuals to use the Vitelene® implant products (and Vitelene® polyethylene component(s)

thereof) within the United States.

                                                 34
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 35 of 63 PageID #: 114473




        199.      As further detailed above, Defendant has had active and constructive notice of the

’710 Patent since at least as early as 2014. Accordingly, Defendant has known, should have known

or has been willfully blind to the fact that the manufacture of its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringes one or more claims of the ’710 Patent no

later than February 25, 2014, the date on which the ’710 Patent issued.

        200.      Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’710 Patent since at least as early as May 2019. Accordingly, Defendant has known,

should have known or has been willfully blind to the fact that the manufacture of its Vitelene®

implant products (and Vitelene® polyethylene component(s) thereof) infringes one or more claims

of the ’710 Patent no later than May 2019.

        201.      At minimum, Defendant had actual notice that its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringe one or more claims of the ’710 Patent at

least as of July 26, 2019.

        202.      Upon information and belief, Defendant’s customers (such as orthopedic surgeons)

and end users (such as patients) directly infringe the ’710 Patent when they use within the United

States the Vitelene® implant products (and Vitelene® polyethylene component(s) thereof) which

are made by a process patented in the ’710 Patent during the term of the patent.

        203.      For example, Defendant advertises, and provides pictures and catalogue

information about, the Vitelene® implant products on its website for healthcare professionals and

patients alike.

        204.      Defendant also provides a resource for patients to find surgeons who utilize the

Vitelene® implant products.




                                                  35
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 36 of 63 PageID #: 114474




       205.      Plaintiff has been injured and continues to be injured monetarily and otherwise by

Defendant’s indirect infringement of the ’710 Patent in violation of 35 U.S.C. § 271(b). Defendant

is therefore liable to Plaintiff for the damages suffered by Plaintiff.

       206.      By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.

       207.      Upon information and belief, Defendant’s continuing acts of induced infringement

are willful, entitling Plaintiff to increased damages under 35 U.S.C. § 284 and to attorneys’ fees

and costs incurred in prosecuting this action under 35 U.S.C. § 285.


                                 SEVENTH CAUSE OF ACTION

                 (Direct Infringement of the ’817 Patent under 35 U.S.C. § 271(a))

       208.      Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

       209.      The ’817 Patent is valid and enforceable, as it was duly and legally issued by the

USPTO.

       210.      Upon information and belief, in violation of 35 U.S.C. § 271(a), Aesculap has

infringed and continues to infringe at least one claim of the ’817 Patent, literally and/or under the

doctrine of equivalents, by practicing and/or directing and controlling the practice of a method that

satisfies one or more claim(s) of the ’817 Patent when making and/or directing and controlling the

making of Vitelene® implant products (and Vitelene® polyethylene component(s) thereof) in the

United States.

       211.      Specifically, Defendant is responsible for the performance of each step of Claim 1

of the ’817 Patent when it manufactures and/or directs and controls the manufacture of any of its

Vitelene® implant products (and Vitelene® polyethylene component(s) thereof).


                                                  36
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 37 of 63 PageID #: 114475




       212.    For example, each step of Claim 1 of the ’817 Patent is performed when a

VitileneTM polyethylene liner for the PlasmafitTM Pro Acetabular System is manufactured.

       213.    Exemplary independent Claim 1 of the ’817 Patent recites the following:

               [Preamble] A method for producing a wear-resistant and oxidation
               resistant medical implant of a joint prosthesis, said method
               comprising the steps of:

               (I) providing an oxidation-resistant medical implant of a joint
               prosthesis comprising a polyethylene component; and

               (II) irradiating the oxidation-resistant medical implant at a radiation
               dose of above 5 Mrad so as to crosslink the implant thereby
               improving its wear resistance, without thermally treating the implant
               to extinguish free radicals in the irradiated and crosslinked implant
               during or subsequent to irradiating the oxidation-resistant implant,

               wherein the oxidation-resistant implant is highly resistant to
               oxidation caused by free radicals generated by the irradiation of step
               (II).

Claim 1, Preamble

       214.    To the extent the preamble of Claim 1 of the ’817 Patent is a limitation, upon

information and belief, Defendant’s method of manufacturing Vitelene® polyethylene

components and all products incorporating a Vitelene® polyethylene component satisfies such

limitation because it produces a wear-resistant and oxidation-resistant medical implant of a joint

prosthesis.

       215.    Specifically, the Vitelene® liner provides a bearing surface of a hip prosthesis with

oxidative stability that maintains mechanical properties and resists wear.


Claim 1, Step I

       216.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component



                                                 37
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 38 of 63 PageID #: 114476




satisfies Step I of Claim 1 of the ’817 Patent, because the method comprises a step of providing an

oxidation-resistant medical implant of a joint prosthesis comprising a polyethylene component.

       217.    Specifically, Vitamin E is blended with raw polyethylene powder prior to

compression molding. The result is a polyethylene material intended for ultimate implantation

into a patient’s body in the form of an acetabular cup liner component of a hip prosthesis. The

component is comprised of polyethylene. And the component is oxidation-resistant.


Claim 1, Step II

       218.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

satisfies Step II of Claim 1 of the ’817 Patent, because the method comprises a step of irradiating

the medical implant at a radiation dose of above 5 Mrad so as to crosslink the implant thereby

improving its wear resistance, without thermally treating the implant to extinguish free radicals in

the irradiated and crosslinked implant during or subsequent to irradiating the oxidation-resistant

implant.


Claim 1, Step II (wherein clause)

       219.     Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

further satisfies the wherein clause of Step II of Claim 1 of the ’817 Patent, because the Vitelene®

component contains an antioxidant rendering it resistant to oxidation caused by free radicals

generated by the irradiation of step (II).




                                                38
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 39 of 63 PageID #: 114477




       220.    Specifically, each Vitelene® component contains α-Tocopherol, a type of vitamin

E (an antioxidant). Blended with the polyethylene, the α-Tocopherol renders the Vitelene®

component resistant to oxidation caused by free radicals generated by the irradiation of step (II).

       221.    Plaintiff has been and continues to be injured monetarily and otherwise by

Defendant’s direct infringement of the ’817 Patent in violation of 35 U.S.C. § 271. Defendant is

therefore liable to Plaintiff for the damages suffered by Plaintiff.

       222.    By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.

       223.    As further detailed above, Defendant has had active and constructive notice of the

’817 Patent since at least as early as 2015. Accordingly, Defendant has known or should have

known that the manufacture of its Vitelene® implant products (and Vitelene® polyethylene

component(s) thereof) infringes one or more claims of the ’817 Patent no later than October 13,

2015, the date on which the ’817 Patent issued.

       224.    Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’817 Patent since at least as early as May 2019. Accordingly, Defendant has known

or should have known that the manufacture of its Vitelene® implant products (and Vitelene®

polyethylene component(s) thereof) infringes one or more claims of the ’817 Patent no later than

May 2019.

       225.    At minimum, Defendant had actual notice that its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringe one or more claims of the ’817 Patent at

least as of July 26, 2019.

       226.    Upon information and belief, Defendant’s infringement of the ’817 Patent has been

and continues to be willful. Despite its knowledge of the ’817 Patent and its infringement,


                                                  39
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 40 of 63 PageID #: 114478




Defendant has and continues to make, use, offer for sale, and sell the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) in the United States. Accordingly, Plaintiff is

entitled to increased damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in

prosecuting this action under 35 U.S.C. § 285.


                                 EIGHTH CAUSE OF ACTION

                  (Infringement of the ’817 Patent under 35 U.S.C. § 271(g))

       227.    Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

       228.    Upon information and belief, in violation of 35 U.S.C. § 271(g), Defendant has

directly infringed and continues to infringe, without authority, consent, right, or license, the ’817

Patent by offering to sell, selling, or using within the United States the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) which are made by a process patented in the

’817 Patent during the term of the patent.

       229.    Specifically, and as further detailed above, each of the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) is made by a process that comprises at least

each step of Claim 1 of the ’817 Patent.

       230.    Accordingly, Defendant’s offers for sale, sales, and use of such Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) are infringing under § 271(g).

       231.    Plaintiff has been injured and continues to be injured monetarily and otherwise by

Defendant’s direct infringement of the ’817 Patent in violation of 35 U.S.C. § 271(g). Defendant

is therefore liable to Plaintiff for the damages suffered by Plaintiff.

       232.    By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.


                                                  40
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 41 of 63 PageID #: 114479




       233.    As further detailed above, Defendant has had active and constructive notice of the

’817 Patent since at least as early as 2015. Accordingly, Defendant has known or should have

known that the sale of its Vitelene® implant products (and Vitelene® polyethylene component(s)

thereof) infringes one or more claims of the ’817 Patent no later than October 13, 2015, the date

on which the ’817 Patent issued.

       234.    Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’817 Patent since at least as early as May 2019. Accordingly, Defendant has known

or should have known that the sale of its Vitelene® implant products (and Vitelene® polyethylene

component(s) thereof) infringes one or more claims of the ’817 Patent no later than May 2019.

       235.    At minimum, Defendant had actual notice that the sale of its Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) infringes one or more claims of the

’817 Patent at least as of July 26, 2019.

       236.    Upon information and belief, Defendant’s infringement of the ’817 patent has been

and continues to be willful. Despite its knowledge of the ’817 Patent and its infringement,

Defendant has and continues to offer for sale, sell, and use within the United States the Vitelene®

implant products (and Vitelene® polyethylene component(s) thereof) which are made by a process

patented in the ’817 Patent during the term of the patent. Accordingly, Plaintiff is entitled to

increased damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting

this action under 35 U.S.C. § 285.


                                   NINTH CAUSE OF ACTION

              (Induced Infringement of the ’817 Patent under 35 U.S.C. § 271(b))

       237.    Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.


                                                41
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 42 of 63 PageID #: 114480




       238.    Upon information and belief, in violation of 35 U.S.C. § 271(b), Defendant has

indirectly infringed and is still indirectly infringing the ’817 Patent by actively inducing

infringement of the ’817 Patent.

       239.    Defendant, with knowledge that the manufacturing of its Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) are made by a process patented by

the ’817 Patent, has induced and continues to induce their customers (such as physicians) and end

users (such as patients) to directly infringe the ’817 Patent by, for example, specifically instructing

such individuals to buy and use the Vitelene® implant products (and Vitelene® polyethylene

component(s) thereof) within the United States.

       240.    As further detailed above, Defendant has had active and constructive notice of the

’817 Patent since at least as early as 2015. Accordingly, Defendant has known, should have known

or has been willfully blind to the fact that the manufacture of its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringes one or more claims of the ’817 Patent no

later than October 13, 2015, the date on which the ’817 Patent issued.

       241.    Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’817 Patent since at least as early as May 2019. Accordingly, Defendant has known,

should have known or has been willfully blind to the fact that the manufacture of its Vitelene®

implant products (and Vitelene® polyethylene component(s) thereof) infringes one or more claims

of the ’817 Patent no later than May 2019.

       242.    At minimum, Defendant had actual notice that its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringe one or more claims of the ’817 Patent at

least as of July 26, 2019.




                                                  42
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 43 of 63 PageID #: 114481




        243.      Upon information and belief, Defendant’s customers (such as orthopedic surgeons)

and end users (such as patients) directly infringe the ’817 Patent when they use within the United

States the Vitelene® implant products (and Vitelene® polyethylene component(s) thereof) which

are made by a process patented in the ’817 Patent during the term of the patent.

        244.      For example, Defendant advertises, and provides pictures and catalogue

information about, the Vitelene® implant products on its website for healthcare professionals and

patients alike.

        245.      Defendant also provides a resource for patients to find surgeons who utilize the

Vitelene® implant products.

        246.      Plaintiff has been injured and continues to be injured monetarily and otherwise by

Defendant’s indirect infringement of the ’817 Patent in violation of 35 U.S.C. § 271(b). Defendant

is therefore liable to Plaintiff for the damages suffered by Plaintiff.

        247.      By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.

        248.      Upon information and belief, Defendant’s continuing acts of induced infringement

are willful, entitling Plaintiff to increased damages under 35 U.S.C. § 284 and to attorneys’ fees

and costs incurred in prosecuting this action under 35 U.S.C. § 285.


                                   TENTH CAUSE OF ACTION

                  (Direct Infringement of the ’025 Patent under 35 U.S.C. § 271(a))

        249.      Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

        250.      The ’025 Patent is valid and enforceable, as it was duly and legally issued by the

USPTO.


                                                   43
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 44 of 63 PageID #: 114482




       251.      Upon information and belief, in violation of 35 U.S.C. § 271(a), Aesculap has

infringed and continues to infringe at least one claim of the ’025 Patent, literally and/or under the

doctrine of equivalents, by practicing and/or directing and controlling the practice of a method that

satisfies one or more claim(s) of the ’025 Patent when making and/or directing and controlling the

making of Vitelene® implant products (and Vitelene® polyethylene component(s) thereof) in the

United States.

       252.      Specifically, Defendant is responsible for the performance of each step of Claim 1

of the ’025 Patent when it manufactures and/or directs and controls the manufacture of any of its

Vitelene® implant products (and Vitelene® polyethylene component(s) thereof).

       253.      For example, each step of Claim 1 of the ’025 Patent is performed when a

VitileneTM polyethylene liner for the PlasmafitTM Pro Acetabular System is manufactured..

       254.      Exemplary Claim 1 of the ’025 Patent recites the following:

                 [Preamble] A method for producing a wear-resistant and oxidation-
                 resistant medical implant for a joint prosthesis comprising:

                 (1) providing an oxidation-resistant         orthopaedic    material
                 comprising a polyethylene;

                 (2) forming the orthopaedic material into an implant for the joint
                 prosthesis;

                 (3) packaging the orthopaedic material after being formed into the
                 implant;

                 (4) sterilizing the orthopaedic material while packaged; and

                 (5) irradiating the orthopaedic material during the method at a total
                 radiation dose of above 5 Mrad to about 25 Mrad so as to crosslink
                 the orthopaedic material, thereby improving its wear resistance,
                 without thermally treating the orthopaedic material to extinguish
                 free radicals in the orthopaedic material during or subsequent to
                 irradiating the orthopaedic material, wherein the orthopaedic
                 material contains an antioxidant rendering it resistant to oxidation
                 caused by free radicals generated by the irradiation.


                                                  44
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 45 of 63 PageID #: 114483




Claim 1, Preamble

       255.    To the extent the preamble of Claim 1 of the ’025 Patent is a limitation, upon

information and belief, Defendant’s method of manufacturing Vitelene® polyethylene

components and all products incorporating a Vitelene® polyethylene component satisfies such

limitation because it produces a wear-resistant and oxidation-resistant medical implant of a joint

prosthesis.

       256.    Specifically, the Vitelene® liner provides a bearing surface of a hip prosthesis with

oxidative stability that maintains mechanical properties and resists wear.


Claim 1, Step 1

       257.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

satisfies Step 1 of Claim 1 of the ’025 Patent, because the method comprises a step of providing

an oxidation-resistant orthopaedic material comprising a polyethylene.

       258.    Specifically, Vitamin E is blended with raw polyethylene powder prior to

compression molding. The result is a polyethylene material intended for ultimate implantation

into a patient’s body in the form of an acetabular cup liner component of a hip prosthesis. The

material is comprised of polyethylene. And the material is oxidation-resistant.


Claim 1, Step 2

       259.     Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

satisfies Step 2 of Claim 1 of the ’025 Patent, because the method comprises a step of forming the

orthopaedic material into an implant for the joint prosthesis.


                                                 45
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 46 of 63 PageID #: 114484




          260.   Specifically, Defendant uses the Vitelene® material to form a Vitelene® acetabular

insert implant for a hip prosthesis.

          261.   Aesculap has stated that its “Vitalene® inserts are manufactured using CNC

technology.”




Claim 1, Step 3

          262.   Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

satisfies Step 3 of Claim 1 of the ’025 Patent, because the method comprises a step of packaging

the orthopaedic material after being formed into the implant.


Claim 1, Step 4

          263.   Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

satisfies Step 4 of Claim 1 of the ’025 Patent, because the method comprises a step of sterilizing

the orthopaedic material while packaged.

          264.   Aesculap has stated in its instructions for use that its “Vitelene Insert implants are

provided sterile.”

          265.   Aesculap has further stated that its Vitelene® inserts are “sterilized with ethylene

oxide.”




                                                  46
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 47 of 63 PageID #: 114485




Claim 1, Step 5

       266.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

satisfies Step 5 of Claim 1 of the ’025 Patent, because the method comprises a step of irradiating

the orthopaedic material at a total radiation dose of above 5 Mrad to about 25 Mrad so as to

crosslink the orthopaedic material, without thermally treating the orthopaedic material to

extinguish free radicals in the orthopaedic material during or subsequent to irradiating the

orthopaedic material.


Claim 1, Step 5 (wherein clause)

       267.    Defendant’s method of manufacturing Vitelene® polyethylene components and all

products incorporating a Vitelene® polyethylene component further satisfies the wherein clause

of Step 5 of Claim 1 of the ’025 Patent, because the Vitelene® material contains an antioxidant

rendering it resistant to oxidation caused by free radicals generated by the irradiation of step (II).

       268.    Specifically, the Vitelene® material contains α-Tocopherol, a type of vitamin E (an

antioxidant). Blended with the polyethylene, the α-Tocopherol renders the Vitelene® material

resistant to oxidation caused by free radicals generated by the irradiation of step (II).

       269.    Plaintiff has been and continues to be injured monetarily and otherwise by

Defendant’s direct infringement of the ’025 Patent in violation of 35 U.S.C. § 271(a). Defendant

is therefore liable to Plaintiff for the damages suffered by Plaintiff.




                                                  47
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 48 of 63 PageID #: 114486




       270.    By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.

       271.    As further detailed above, Defendant has had active and constructive notice of the

’025 Patent since at least as early as 2016. Accordingly, Defendant has known or should have

known that the manufacture of its Vitelene® implant products (and Vitelene® polyethylene

component(s) thereof) infringes one or more claims of the ’025 Patent no later than January 26,

2016, the date on which the ’025 Patent issued.

       272.    Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’025 Patent since at least as early as May 2019. Accordingly, Defendant has known

or should have known that the manufacture of its Vitelene® implant products (and Vitelene®

polyethylene component(s) thereof) infringes one or more claims of the ’025 Patent no later than

May 2019.

       273.    At minimum, Defendant had actual notice that its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringe one or more claims of the ’025 Patent at

least as of July 26, 2019.

       274.    Upon information and belief, Defendant’s infringement of the ’025 Patent has been

and continues to be willful. Despite its knowledge of the ’025 Patent and its infringement,

Defendant has and continues to make, use, offer for sale, and sell the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) in the United States. Accordingly, Plaintiff is

entitled to increased damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in

prosecuting this action under 35 U.S.C. § 285.




                                                  48
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 49 of 63 PageID #: 114487



                               ELEVENTH CAUSE OF ACTION

                  (Infringement of the ’025 Patent under 35 U.S.C. § 271(g))

       275.    Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

       276.    Upon information and belief, in violation of 35 U.S.C. § 271(g), Defendant has

directly infringed and continues to infringe, without authority, consent, right, or license, the ’025

Patent by offering to sell, selling, or using within the United States the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) which are made by a process patented in the

’025 Patent during the term of the patent.

       277.    Specifically, and as further detailed above, each of the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) is made by a process that comprises at least

each step of Claim 1 of the ’025 Patent.

       278.    Accordingly, Defendant’s offers for sale, sales, and use of such Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) are infringing under § 271(g).



       279.    Plaintiff has been injured and continues to be injured monetarily and otherwise by

Defendant’s direct infringement of the ’025 Patent in violation of 35 U.S.C. § 271(g). Defendant

is therefore liable to Plaintiff for the damages suffered by Plaintiff.

       280.    By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.

       281.    As further detailed above, Defendant has had active and constructive notice of the

’025 Patent since at least as early as 2016. Accordingly, Defendant has known or should have

known that the sale of its Vitelene® implant products (and Vitelene® polyethylene component(s)



                                                  49
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 50 of 63 PageID #: 114488




thereof) infringes one or more claims of the ’025 Patent no later than January 26, 2016, the date

on which the ’025 Patent issued.

       282.    Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’025 Patent since at least as early as May 2019. Accordingly, Defendant has known

or should have known that the sale of its Vitelene® implant products (and Vitelene® polyethylene

component(s) thereof) infringes one or more claims of the ’025 Patent no later than May 2019.

       283.    At minimum, Defendant had actual notice that the sale of its Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) infringes one or more claims of the

’025 Patent at least as of July 26, 2019.

       284.    Upon information and belief, Defendant’s infringement of the ’025 patent has been

and continues to be willful. Despite its knowledge of the ’025 Patent and its infringement,

Defendant has and continue to offer for sale, sell, or use within the United States the Vitelene®

implant products (and Vitelene® polyethylene component(s) thereof) which are made by a process

patented in the ’025 Patent during the term of the patent. Accordingly, Plaintiff is entitled to

increased damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting

this action under 35 U.S.C. § 285.


                               TWELFTH CAUSE OF ACTION

              (Induced Infringement of the ’025 Patent under 35 U.S.C. § 271(b))

       285.    Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

       286.    Upon information and belief, in violation of 35 U.S.C. § 271(b), Defendant has

indirectly infringed and is still indirectly infringing the ’025 Patent by actively inducing

infringement of the ’025 Patent.


                                               50
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 51 of 63 PageID #: 114489




       287.    Defendant, with knowledge that the manufacturing of its Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) are made by a process patented by

the ’025 Patent, has induced and continues to induce its customers (such as physicians) and end

users (such as patients) to directly infringe the ’025 Patent by, for example, specifically instructing

such individuals to use the Vitelene® implant products (and Vitelene® polyethylene component(s)

thereof) within the United States.

       288.    As further detailed above, Defendant has had active and constructive notice of the

’025 Patent since at least as early as 2016. Accordingly, Defendant has known, should have known

or has been willfully blind to the fact that the manufacture of its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringe one or more claims of the ’025 Patent no

later than January 26, 2016, the date on which the ’025 Patent issued.

       289.    Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’025 Patent since at least as early as May 2019. Accordingly, Defendant has known,

should have known or has been willfully blind to the fact that the manufacture of its Vitelene®

implant products (and Vitelene® polyethylene component(s) thereof) infringes one or more claims

of the ’025 Patent no later than May 2019.

       290.    At minimum, Defendant had actual notice that its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringe one or more claims of the ’025 Patent at

least as of July 26, 2019.

       291.    Upon information and belief, Defendant’s customers (such as orthopedic surgeons)

and end users (such as patients) directly infringe the ’025 Patent when they use within the United

States the Vitelene® implant products (and Vitelene® polyethylene component(s) thereof) which

are made by a process patented in the ’025 Patent during the term of the patent.


                                                  51
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 52 of 63 PageID #: 114490




        292.      For example, Defendant advertises, and provides pictures and catalogue

information about, the Vitelene® implant products on its website for healthcare professionals and

patients alike.

        293.      Defendant also provides a resource for patients to find surgeons who utilize the

Vitelene® implant products.

        294.      Plaintiff has been injured and continues to be injured monetarily and otherwise by

Defendant’s indirect infringement of the ’025 Patent in violation of 35 U.S.C. § 271(b). Defendant

is therefore liable to Plaintiff for the damages suffered by Plaintiff.

        295.      By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.

        296.      Upon information and belief, Defendant’s continuing acts of induced infringement

are willful, entitling Plaintiff to increased damages under 35 U.S.C. § 284 and to attorneys’ fees

and costs incurred in prosecuting this action under 35 U.S.C. § 285.


                               THIRTEENTH CAUSE OF ACTION

                  (Direct Infringement of the ’028 Patent under 35 U.S.C. § 271(a))

        297.      Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

        298.      The ’028 Patent is valid and enforceable, as it was duly and legally issued by the

USPTO.

        299.      Upon information and belief, in violation of 35 U.S.C. § 271(a), Aesculap has

infringed and continues to infringe at least one claim of the ’028 Patent, literally and/or under the

doctrine of equivalents, by practicing and/or directing and controlling the practice of a method that

satisfies one or more claim(s) of the ’028 Patent when making and/or directing and controlling the


                                                   52
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 53 of 63 PageID #: 114491




making of Vitelene® implant products (and Vitelene® polyethylene component(s) thereof) in the

United States.

       300.      Specifically, Defendant is responsible for the performance of each step of Claim 1

of the ’028 Patent when it manufactures and/or directs and controls the manufacture of any of its

Vitelene® implant products (and Vitelene® polyethylene component(s) thereof).

       301.      For example, each step of Claim 1 of the ’028 Patent is performed when a

VitileneTM polyethylene liner for the PlasmafitTM Pro Acetabular System is manufactured.

       302.      Exemplary Claim 1 of the ’028 Patent recites the following:

                 [Preamble] A method for producing a wear-resistant and oxidation
                 resistant medical implant of a joint prosthesis, said method
                 comprising the steps of:

                 (I) providing an oxidation-resistant medical implant of a joint
                 prosthesis comprising a polyethylene component; and

                 (II) irradiating the oxidation-resistant medical implant at a radiation
                 dose of above 5 Mrad to about 25 Mrad so as to crosslink the implant
                 thereby improving its wear resistance, without thermally treating the
                 implant to extinguish free radicals in the irradiated and crosslinked
                 implant during or subsequent to irradiating the oxidation-resistant
                 implant;

                 wherein the oxidation-resistant implant contains an antioxidant
                 rendering it resistant to oxidation caused by free radicals generated
                 by the irradiation of step (II); and the irradiated oxidation-resistant
                 implant possesses a gel content of between about 95% to about 99%.

Claim 1, Preamble

       303.      To the extent the preamble of Claim 1 of the ’028 Patent is a limitation, upon

information and belief, Defendant’s method of manufacturing Vitelene® polyethylene

components and all products incorporating a Vitelene® polyethylene component satisfies such

limitation because it produces a wear-resistant and oxidation-resistant medical implant of a joint

prosthesis.

                                                   53
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 54 of 63 PageID #: 114492




       304.    Specifically, the Vitelene® liner provides a bearing surface of a hip prosthesis with

oxidative stability that maintains mechanical properties and resists wear.


Claim 1, Step I

       305.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

satisfies Step I of Claim 1 of the ’028 Patent, because the method comprises a step of providing an

oxidation-resistant medical implant of a joint prosthesis comprising a polyethylene component.

       306.    Specifically, Vitamin E is blended with raw polyethylene powder prior to

compression molding. The result is a polyethylene material intended for ultimate implantation

into a patient’s body in the form of an acetabular cup liner component of a hip prosthesis. The

component is comprised of polyethylene. And the component is oxidation-resistant.


Claim 1, Step II

       307.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

satisfies Step II of Claim 1 of the ’028 Patent, because the method comprises a step of irradiating

the medical implant at a radiation dose of above 5 Mrad to about 25 Mrad so as to crosslink the

implant thereby improving its wear resistance, without thermally treating the implant to extinguish

free radicals in the irradiated and crosslinked implant during or subsequent to irradiating the

oxidation-resistant implant.


Claim 1, Step II (wherein clause)

       308.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

                                                54
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 55 of 63 PageID #: 114493




further satisfies the wherein clause of Step II of Claim 1 of the ’028 Patent, because the Vitelene®

component contains an antioxidant rendering it resistant to oxidation caused by free radicals

generated by the irradiation of step (II).

       309.    Specifically, each Vitelene® component contains α-Tocopherol, a type of vitamin

E (an antioxidant). Blended with the polyethylene, the α-Tocopherol renders the Vitelene®

component resistant to oxidation caused by free radicals generated by the irradiation of step (II).

       310.    Upon information and belief, Defendant’s method of manufacturing Vitelene®

polyethylene components and all products incorporating a Vitelene® polyethylene component

further satisfies the wherein clause of Step II of Claim 1 of the ’028 Patent, because, upon

information and belief, the irradiated Vitelene® component possess a gel content of about 95% to

about 99%.



       311.    Plaintiff has been and continues to be injured monetarily and otherwise by

Defendant’s direct infringement of the ’028 Patent in violation of 35 U.S.C. § 271(a). Defendant

is therefore liable to Plaintiff for the damages suffered by Plaintiff.

       312.    By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.

       313.    As further detailed above, Defendant has had active and constructive notice of the

’028 Patent since at least as early as 2016. Accordingly, Defendant has known or should have

known that the manufacture of its Vitelene® implant products (and Vitelene® polyethylene

component(s) thereof) infringes one or more claims of the ’028 Patent no later than April 5, 2016,

the date on which the ’028 Patent issued.




                                                  55
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 56 of 63 PageID #: 114494




       314.    Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’028 Patent since at least as early as May 2019. Accordingly, Defendant has known

or should have known that the manufacture of its Vitelene® implant products (and Vitelene®

polyethylene component(s) thereof) infringes one or more claims of the ’028 Patent no later than

May 2019.

       315.    At minimum, Defendant had actual notice that its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringe one or more claims of the ’028 Patent at

least as of July 26, 2019.

       316.    Upon information and belief, Defendant’s infringement of the ’028 Patent has been

and continues to be willful. Despite its knowledge of the ’028 Patent and its infringement,

Defendant has and continues to make, use, offer for sale and sell the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) in the United States. Accordingly, Plaintiff is

entitled to increased damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in

prosecuting this action under 35 U.S.C. § 285.


                             FOURTEENTH CAUSE OF ACTION

                  (Infringement of the ’028 Patent under 35 U.S.C. § 271(g))

       317.    Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

       318.    Upon information and belief, in violation of 35 U.S.C. § 271(g), Defendant has

directly infringed and continues to infringe, without authority, consent, right, or license, the ’028

Patent by offering to sell, selling, or using within the United States the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) which are made by a process patented in the

’028 Patent during the term of the patent.


                                                 56
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 57 of 63 PageID #: 114495




       319.    Specifically, and as further detailed above, each of the Vitelene® implant products

(and Vitelene® polyethylene component(s) thereof) is made by a process that comprises at least

each step of Claim 1 of the ’028 Patent.

       320.    Accordingly, Defendant’s offers for sale, sales, and use of such Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) are infringing under § 271(g).

       321.    Plaintiff has been injured and continues to be injured monetarily and otherwise by

Defendant’s direct infringement of the ’028 Patent in violation of 35 U.S.C. § 271(g). Defendant

is therefore liable to Plaintiff for the damages suffered by Plaintiff.

       322.    By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.

       323.    As further detailed above, Defendant has had active and constructive notice of the

’028 Patent since at least as early as 2016. Accordingly, Defendant has known or should have

known that the sale of its Vitelene® implant products (and Vitelene® polyethylene component(s)

thereof) infringes one or more claims of the ’028 Patent no later than April 5, 2016, the date on

which the ’028 Patent issued.

       324.    Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’028 Patent since at least as early as May 2019. Accordingly, Defendant has known

or should have known that the sale of its Vitelene® implant products (and Vitelene® polyethylene

component(s) thereof) infringes one or more claims of the ’028 Patent no later than May 2019.

       325.    At minimum, Defendant had actual notice that the sale of its Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) infringes one or more claims of the

’028 Patent at least as of July 26, 2019.




                                                  57
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 58 of 63 PageID #: 114496




       326.    Upon information and belief, Defendant’s infringement of the ’028 patent has been

and continues to be willful. Despite its knowledge of the ’028 Patent and its infringement,

Defendant has and continues to offer for sale, sell, and use within the United States the Vitelene®

implant products (and Vitelene® polyethylene component(s) thereof) which are made by a process

patented in the ’028 Patent during the term of the patent. Accordingly, Plaintiff is entitled to

increased damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting

this action under 35 U.S.C. § 285.


                              FIFTEENTH CAUSE OF ACTION

              (Induced Infringement of the ’028 Patent under 35 U.S.C. § 271(b))

       327.    Orthopaedic Hospital incorporates the foregoing allegations as if fully realleged

and restated herein.

       328.    Upon information and belief, in violation of 35 U.S.C. § 271(b), Defendant has

indirectly infringed and is still indirectly infringing the ’028 Patent by actively inducing

infringement of the ’028 Patent.

       329.    Defendant, with knowledge that the manufacturing of its Vitelene® implant

products (and Vitelene® polyethylene component(s) thereof) are made by a process patented by

the ’028 Patent, has induced and continues to induce its customers (such as physicians) and end

users (such as patients) to directly infringe the ’028 Patent by, for example specifically instructing

such individuals to use the Vitelene® implant products (and Vitelene® polyethylene component(s)

thereof) within the United States.

       330.    As further detailed above, Defendant has had active and constructive notice of the

’028 Patent since at least as early as 2016. Accordingly, Defendant has known, should have known

or has been willfully blind to the fact that the manufacture of its Vitelene® implant products (and


                                                 58
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 59 of 63 PageID #: 114497




Vitelene® polyethylene component(s) thereof) infringes one or more claims of the ’028 Patent no

later than April 5, 2016, the date on which the ’028 Patent issued.

        331.      Alternatively, as further detailed above, Defendant has had active and constructive

notice of the ’028 Patent since at least as early as May 2019. Accordingly, Defendant has known,

should have known or has been willfully blind to the fact that the manufacture of its Vitelene®

implant products (and Vitelene® polyethylene component(s) thereof) infringes one or more claims

of the ’028 Patent no later than May 2019.

        332.      At minimum, Defendant had actual notice that its Vitelene® implant products (and

Vitelene® polyethylene component(s) thereof) infringe one or more claims of the ’028 Patent at

least as of July 26, 2019.

        333.      Upon information and belief, Defendant’s customers (such as orthopedic surgeons)

and end users (such as patients) directly infringe the ’028 Patent when they buy and use within the

United States the Vitelene® implant products (and Vitelene® polyethylene component(s) thereof)

which are made by a process patented in the ’028 Patent during the term of the patent.

        334.      For example, Defendant advertises, and provides pictures and catalogue

information about, the Vitelene® implant products on its website for healthcare professionals and

patients alike.

        335.      Defendant also provides a resource for patients to find surgeons who utilize the

Vitelene® implant products.

        336.      Plaintiff has been injured and continues to be injured monetarily and otherwise by

Defendant’s indirect infringement of the ’028 Patent in violation of 35 U.S.C. § 271(b). Defendant

is therefore liable to Plaintiff for the damages suffered by Plaintiff.




                                                  59
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 60 of 63 PageID #: 114498




       337.    By this action, Plaintiff seeks recovery of its damages pursuant to 35 U.S.C. § 284,

including, without limitation, a reasonable royalty.

       338.    Upon information and belief, Defendant’s continuing acts of induced infringement

are willful, entitling Plaintiff to increased damages under 35 U.S.C. § 284 and to attorneys’ fees

and costs incurred in prosecuting this action under 35 U.S.C. § 285.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendant, and respectfully requests

the following relief:

       1.      A judgment that Defendant has infringed and is infringing directly and/or indirectly

one or more claims of the ’347 Patent;

       2.      A judgment that Defendant has infringed and is infringing directly and/or indirectly

one or more claims of the ’710 Patent;

       3.      A judgment that Defendant has infringed and is infringing directly and/or indirectly

one or more claims of the ’817 Patent;

       4.      A judgment that Defendant has infringed and is infringing directly and/or indirectly

one or more claims of the ’025 Patent;

       5.      A judgment that Defendant has infringed and is infringing directly and/or indirectly

one or more claims of the ’028 Patent;

       6.      An award of damages or other monetary relief, including but not limited to, costs

and pre- and post-judgment interest, to Plaintiff;




                                                 60
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 61 of 63 PageID #: 114499




       7.      A declaration that Defendant’s infringement is willful and deliberate and an

increase to the award of damages of three times the amount found or assessed by the Court,

pursuant to 35 U.S.C. § 284; and

       8.      Such other and further relief as the Court deems just and appropriate, including but

not limited to, a determination that this is an exceptional case pursuant to 35 U.S.C. § 285 and an

award of attorneys’ fees and costs to Plaintiff in this action.




                                                  61
Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 62 of 63 PageID #: 114500




                                        JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a jury trial

as to all matters so triable.

                                                  MCDERMOTT WILL & EMERY LLP

                                                  /s/ Ashley R. Altschuler
 OF COUNSEL:                                      Ashley R. Altschuler (#3803)
                                                  Ethan H. Townsend (#5813)
 Nicole M. Jantzi                                 The Nemours Building
 Paul M. Schoenhard                               1007 North Orange Street, 10th Floor
 MCDERMOTT WILL & EMERY LLP                       Wilmington, DE 19801
 The McDermott Building                           (302) 485-3900
 500 North Capitol Street NW
 Washington, DC 20001                             Attorneys for Plaintiff
 (202) 756-8000

 October 9, 2020




                                                62
       Case 1:99-mc-09999 Document 1139 Filed 10/09/20 Page 63 of 63 PageID #: 114501
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                               Delaware                                       on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
                                           10/9/2020                                                    Delaware
PLAINTIFF                                                                    DEFENDANT
ORTHOPAEDIC HOSPITAL d/b/a                                                    Aesculap Implant Systems, LLC
Orthopaedic Institute For Children



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 8,796,347                                 8/5/2014                  Orthopaedic Hospital

2 8,658,710                                2/25/2014                  Orthopaedic Hospital

3 9,155,817                                10/13/2015                 Orthopaedic Hospital

4 9,242,025                                1/26/2016                  Orthopaedic Hospital

5 9,302,028                                 4/5/2016                  Orthopaedic Hospital


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
